Citation Nr: 0525104	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  97-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a total rating of 100 percent 
for service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as noncompensable from March 1, 1997.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1970 and from August 1970 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
Specifically, the RO, in an April 1996 determination, 
proposed that the 100 percent rating in effect for PTSD from 
June 4, 1993, be reduced to a noncompensable rating.  This 
decision was promulgated in a December 1996 rating decision.  
The 0 percent rating was effective from March 1, 1997.  

In June 2005 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that development regarding the issue of 
restoration of a 100 percent rating for PTSD, currently rated 
as noncompensable, is incomplete.  At the recent hearing, the 
veteran stated that he had received Social Security 
Administration (SSA) benefits since the mid 1990s.  SSA 
records are not associated with the claims file.  VA must 
obtain Social Security records when put on notice that the 
veteran is receiving Social Security benefits.  Clarkson v. 
Brown, 4 Vet. App. 565 (1993).  Further, the veteran 
indicated that he had been receiving ongoing treatment for 
his PTSD at the VA facility in Dublin, Georgia, and had 
recently been enrolled in an eight week PTSD program.  He 
also reported treatment in the mid 1990s at the VA facility 
in Tuskegee, Alabama.  These records do not appear to be in 
the claims file.  An attempt should be made to associate all 
of these records with the claims file.

The Board also finds that there is conflicting medical 
evidence regarding whether the veteran currently has 
manifestations of PTSD.  It is noted that a field examiner 
determined in 1995 that the veteran did not exhibit the 
classic signs of PTSD.  This was corroborated by another 
examiner in 1999 and also by a board of three psychiatrists 
in 2000.  However, there are numerous subsequent diagnoses of 
PTSD in the claims file.  A contemporaneous examination is 
necessary to identify and clarify current manifestations of 
PTSD, if present.  

Finally, the Board concludes that VCAA notice in this case is 
inadequate.  The veteran was informed of VCAA in regards to 
this claim upon a supplemental statement of the case (SSOC) 
in September 2004.  However, he was never sent a VCAA letter 
pertaining to the propriety of the reduction of the 
disability evaluation of PTSD as well as increased evaluation 
for PTSD.  In this regard, the Board notes that the VA did 
not provide a letter to the claimant discussing which portion 
of any necessary information or evidence is to be provided by 
the claimant and which portion, if any, the VA will attempt 
to obtain on behalf of the claimant.  A regulatory provision 
that permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals). 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is hereby REMANDED for the following 
actions:  

1.  The AMC must ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 and the 
implementing regulations are fully 
complied with and satisfied.  
Specifically, the AMC should provide the 
veteran with the required notice 
including a the applicable laws and 
regulations, a statement as to the 
information and evidence necessary to 
substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant, and the veteran 
should be requested to submit any 
evidence in his possession.

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric condition, to include PTSD, 
on appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  Specific attempts 
should be made to obtain records VA 
facilities in Tuskegee, Alabama, and 
Dublin, Georgia.  All efforts to obtain 
these records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and the 
veteran is to be informed of any records 
that could not be obtained.    

3.  The AMC should request copies of the 
veteran's SSA records pertaining to his 
grant of SSA in the mid 90's.  Copies of 
such records including all clinical 
documentation should be associated in the 
claims folder.  If any records cannot be 
obtained, it should be so noted, and the 
veteran is to be informed of any records 
that could not be obtained.  

4.  The veteran should be scheduled for a 
VA psychiatric examination to be 
performed by a board of two psychiatrists 
who have not previously examined him, if 
available.  The examiners must review the 
veteran's claims file, and a complete 
copy of this remand, in conjunction with 
the examination, and this must be noted 
in the examination report.  All indicated 
tests and studies must be accomplished.  

The examiners should evaluate the current 
severity of the veteran's service-
connected PTSD, and, to the extent 
possible, differentiate between the 
impairment in social and industrial 
functioning caused by PTSD as distinct 
from that caused by any other non-service 
connected psychiatric disorders.  The 
report of examination should contain a 
detailed account of all manifestations of 
the PTSD found to be present.  The 
examiners must comment on the extent to 
which PTSD affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning), with an explanation of the 
numeric code assigned, is to be included.  
The examiners are requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's PTSD in 
and of itself has caused total 
occupational impairment.  The examiners 
are also requested to differentiate 
between impairment caused by any other 
diagnosed psychiatric disability.  If the 
examiners determine that they are unable 
to differentiate between the impairment 
caused by PTSD and non-service connected 
psychiatric disorders they should so 
indicate.  Any differences of opinion 
should, to the extent possible, be 
reconciled.  The examination report must 
identify each examiner's name and title.

5.  Thereafter, the AMC should 
readjudicate the veteran's claim as 
described on the title page of this 
decision.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




